NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Submitted May 9, 2013*
                                   Decided June 4, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 12-1652

JOSEPH WATKINS,                                Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 11 CV 4966
CHICAGO HOUSING AUTHORITY,
et al.,                                        Robert W. Gettleman,
        Defendants-Appellees.                  Judge.

                                        ORDER

       Joseph Watkins, a self-described activist and longtime public-housing resident in
Chicago, brought a civil-rights action under 42 U.S.C. § 1983 against 31 defendants,
including the Chicago Housing Authority, two mayors, numerous other public officials,
various private construction contractors, several labor unions, and state and federal
agencies. Viewing the complaint as unintelligible, the district court dismissed it under


      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1652                                                                               Page 2

Federal Rule of Civil Procedure 8 and, also, as barred by the statute of limitations. We
affirm the judgment on the ground of untimeliness only.

       The complaint, spanning 38 pages, criticizes the Plan for Transformation of the
Chicago Housing Authority, a program for redeveloping the stock of public housing in
Chicago. The tenor of the complaint is evident from the section headed “Statement of
Facts,” which principally alleges that the Plan unlawfully deprived Watkins of suitable
housing and employment options as far back as 12 years ago:

                Chicago’s gentrification policy is displacing thousands of Black
         families from neighborhoods that they have resided in for generations to
         other Black neighborhoods that are already struggling with their own
         marginalization.

                As part of this gentrification, poor residents who are left on the Near
         Southside of Chicago are being denied access to living wage jobs and
         contracts let to develop their social culture.

                As a result, the impact of gentrification is indirectly responsible for
         discriminatory practices that denied plaintiff and other public housing
         residents access to fair housing, jobs and contracts.

                 The defendants have engaged in one or more acts of discriminatory
         practices on the basis of race, age and class in the 12 years preceding the
         filing of this complaint. In addition, the defendant’s actions since 1999, as
         outlined herein, constitute a continuing violation of the Fair Housing Act
         and related civil and human rights statutes.

                As a consequence, plaintiff(s) suffered mental and emotional abuse,
         post traumatic stress and depression because the defendants denied me
         access to jobs and contracts that were created as my community went
         through the gentrification process.

       Apart from his grievances about lost housing and job opportunities, Watkins finds
fault with the public school system, charter schools, Chicago patronage practices,
immigrants, police surveillance, and public policies that amount, in his opinion, to ethnic
cleansing. In leveling his accusations, he seldom identifies the responsible defendants. He
seeks a multi-million dollar damage award, free litigation services, a moratorium on public-
housing evictions, the creation of an education fund, and a lifetime job for himself.
No. 12-1652                                                                               Page 3

        Several defendants moved to dismiss the suit, asserting that it violated Rule 8(a)(2)
of the Federal Rules of Civil Procedure by failing to provide “a short and plain statement of
the claim,” that Watkins lacked standing to sue, and that his suit was time-barred because
he did not allege any wrongdoing that occurred less than two years before he filed his
complaint. The district court granted the motions to dismiss, reasoning first that much of
the complaint was unintelligible and therefore violated Rule 8. The court went on to
conclude that the suit was in any case time-barred and therefore dismissal was “proper for
this additional reason.” The court also denied Watkins’s motion to reconsider.

        On appeal Watkins argues that it was improper for the district court to dismiss his
suit. He contends that the complaint is intelligible and that the doctrine of continuing
violation forestalled the accrual of his claims.

        Unlike the district court, we find Watkins’s complaint to be intelligible. It is
unnecessarily long and full of extraneous material on unrelated topics, but these, by
themselves, are not proper bases for dismissal. See Kadamovas v. Stevens, 706 F.3d 843, 844
(7th Cir. 2013); Stanard v. Nygren, 638 F.3d 792, 797–98 (7th Cir. 2011). And we note that
when dismissing on the basis of unintelligibility, a district court should give the plaintiff a
chance to amend his complaint to correct its deficiencies. See Paul v. Marberry, 658 F.3d 702,
705 (7th Cir. 2011); EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 782 (7th Cir. 2007);
Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). Nevertheless, Watkins’s statements in
his briefs below and in this court convince us that he had no adequate response to the
defendants’ assertion of the statute of limitations as an affirmative defense, so we uphold
the dismissal on that basis.

       Although Watkins mentions several federal statutes in his complaint and briefs, he
maintains that all of his claims arise under § 1983, which, borrowing the relevant period
from Illinois law, provides two years for suit from the time a plaintiff knows or should
know of an injury.1 See Wallace v. Kato, 549 U.S. 384, 387 (2007); Draper v. Martin, 664 F.3d
1110, 1113 (7th Cir. 2011). When pressed by the defendants to describe an injury that he
learned of within the two-year limitations period, Watkins identified none. Instead he
asserted that the statute of limitations “does not apply” because “the [defendants’] actions
since 1999, as outlined herein, constitute a continuing violation.” But the doctrine of


       1
         We note that the district court incorrectly stated that a one-year limitations period
applies to § 1983 suits against “governmental entities and their employees.” Claims
brought under § 1983 are governed by a single limitations period, based on state law.
See Wilson v. Garcia, 471 U.S. 261, 272–75 (1985); Williams v. Lampe, 399 F.3d 867, 870 (7th Cir.
2005).
No. 12-1652                                                                                  Page 4

continuing violation does not revive discrete injuries falling outside of the limitations
period, such as the discrimination Watkins broadly describes throughout his complaint.
See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002). Rather, it applies only
when a claim does not accrue until a string of events is grouped together, with the last
event being timely. See id. at 115–17; Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d 797,
801 (7th Cir. 2008); Heard v. Sheahan, 253 F.3d 316, 319 (7th Cir. 2001). Lingering effects of
old injuries do not count under this doctrine, Limestone Dev. Corp., 520 F.3d at 801–02, so it
was incumbent upon Watkins to identify an injury that accrued within the limitations
period. He waited until his brief on appeal to do so, stating: “[M]y most recent contact and
request for employment opportunities among others were with defendants at the Chicago
Housing Authority in November 2010 and that request was ignored also.” But this
averment contains insufficient factual content, beyond conclusory allegations, to state a
claim for discrimination. See McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 887 (7th
Cir. 2012). Thus, the district court correctly dismissed Watkins’s suit as untimely.

        Finally, two other points about Watkins’s complaint bear mentioning. First, Watkins
describes alleged discrimination suffered by similarly situated public-housing residents,
and at times he refers to these unnamed individuals as additional plaintiffs, but as a pro se
litigant he may sue only on his own behalf. See 28 U.S.C. § 1654; In re IFC Corp., 663 F.3d
315, 318 (7th Cir. 2011); Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986).
Second, Watkins alleges in part that he was denied employment opportunities under
Section 3 of the Housing and Urban Development Act of 1968, 12 U.S.C. § 1701u, but we
have not yet determined whether that statute provides a private right of action. Many
district courts have determined that it does not, and we found no appellate opinions
directly on point. See Bardney v. Chi. Hous. Auth., 2013 WL 1278526, at *2 (N.D. Ill. Mar. 28,
2013); Conway v. Chi. Hous. Auth., 2013 WL 1200612, at *5–7 (N.D. Ill. Mar. 25, 2013); Miller v.
Chi. Hous. Auth., 2012 WL 2116190, at *3–4 (N.D. Ill. June 8, 2012); Marcel v. Donovan, 2012
WL 868977, at *3–5 (E.D.N.Y. Mar. 14, 2012); Price v. Hous. Auth. of New Orleans, 2010 WL
1930076, at *3–5 (E.D. La. May 10, 2010), aff’d, 453 F. App’x 446 (5th Cir. 2011); Pleasant v.
Zais, 2008 WL 4621761, at *4 (E.D. Wa. Oct. 17, 2008), aff’d, 399 F. App’x 201 (9th Cir. 2010);
Moore v. KTR Dev. LLC, 2009 WL 3233530, at *2 (E.D.N.Y. Oct. 7, 2009); Nails Constr. Co. v.
City of St. Paul, 2007 WL 423187, at *3–5 (D. Minn. Feb. 6, 2007); Williams v. United States
Dep’t of Hous. and Urban Dev., 2006 WL 2546536, at *2–9 (E.D.N.Y. Sept. 1, 2006). But we
decline to reach this question, which the district court did not discuss, in light of our view
that the district court properly dismissed the suit on the basis of untimeliness.

                                                                                      AFFIRMED.